Citation Nr: 0415150	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for damage and 
disfigurement of the jaw secondary to dental work.  


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The appellant had active service from April 1978 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO denied the claim for service 
connection for damage and disfigurement of the jaw secondary 
to dental work.  The appellant has timely perfected an appeal 
of this determination to the Board.  

On June 3, 2004, the Board granted the appellant's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
and her representative, if any, if further action is required 
on her part.  


REMAND

The appellant contends, in essence, that she has damage and 
disfigurement of the jaw secondary to dental work that she 
received in service.  She also asserts that she was refused 
dental replacement after tooth extraction in service.

The appellant's service medical records show that she 
received dental treatment in service, including the 
extraction of several teeth.  In addition, an August 2002 
statement by D.A. Peper, D.D.S., indicates that the appellant 
presented with numerous restorative limitations that are the 
result of treatment she received while in the Air Force and 
the lack of appropriate recommendations for her treatment 
over time.  Dr. Peper states that the appellant has had 
numerous changes to her soft tissue, bone and teeth as well 
as an aesthetic asymmetry of her face because of these 
changes.  He also states that the appellant has had bilateral 
extrusion of her ridge and molar pad areas as well as severe 
extrusion of teeth numbers 4, 14, 16 and mesio-angled number 
17.

Fulfillment of the statutory duty to assist under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), requires VA to 
provide a medical examination when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability, (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active duty, and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. 3.159(c)(4) (2003).

Since the underlying etiological basis for the damage and 
disfigurement of the jaw in the record on appeal has been 
called into question, the RO should schedule the appellant 
for a VA dental examination, to include a medical opinion as 
to whether any current damage and disfigurement of the jaw, 
to include changes to her soft tissue, bone and teeth as well 
as an aesthetic asymmetry of her face because of these 
changes, and bilateral extrusion of her ridge and molar pad 
areas as well as severe extrusion of teeth numbers 4, 14, 16 
and mesio-angled number 17, are related to the appellant's 
period of service, to include dental treatment.  The 
attention of the examiner should be directed to the 
appellant's service medical records, which contain relevant 
information pertaining to the appellant's history, symptoms 
and treatment.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant 
for a VA dental examination to determine 
the nature, extent, and etiology of any 
current damage and disfigurement of the 
jaw, to include changes to her soft 
tissue, bone and teeth as well as an 
aesthetic asymmetry of her face because 
of these changes, and bilateral extrusion 
of her ridge and molar pad areas as well 
as severe extrusion of teeth numbers 4, 
14, 16 and mesio-angled number 17.  The 
appellant's claims file, to include this 
Remand, should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  If any current damage and 
disfigurement of the jaw are found, the 
examiner, based on examination findings, 
medical principles, and historical 
records, including service medical 
records, should specifically state 
whether the appellant's current damage 
and disfigurement of the jaw are related 
to her period of service, to include 
dental treatment.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for damage and 
disfigurement of the jaw secondary to 
dental work.  

3.  If such determination remains 
unfavorable, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The appellant should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




